Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/GB18/51730 06/21/2018 and claims priority to INDIA 201811014462 04/16/2018, INDIA 201711021858 06/22/2017 and UNITED KINGDOM 1709959.9 06/22/2017.
	Claims 1-9, 11-12, 15, 17-18, 23-31, 33, 35-36, 43-51 are pending.  
Claim Rejections/Objections Withdrawn
2.	 The rejection of claims 33, 35, 36, 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), for scope of enablement is withdrawn based upon the amendments, declaration of June 1, 2022 and the arguments filed June 1, 2022.  
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625